UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7935


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANTHONY COLEMAN, a/k/a Killer,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:01-cr-00021-JPB-DJJ)


Submitted:   March 30, 2010                 Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Anthony Coleman, Appellant Pro Se.       Stephen Donald
Warner, Assistant United States Attorney, Elkins, West Virginia;
Shawn Angus Morgan, Assistant United States Attorney, Sherry L.
Muncy, OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Anthony Coleman appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

reduction in sentence. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated

by the district court.   United States v. Coleman, No. 2:01-cr-

00021-JPB-DJJ (N.D. W. Va. Oct. 8, 2009).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2